DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 08/17/2022.
Claims 1-2, 5-6, 9-11, 13-14, and 19-20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.


Response to Arguments
In Remarks filed on 08/17/2022, Applicant substantially argues:
The applied reference Alatorre fails to disclose the amended limitations of claim 1, and similarly amended claims 10, 11, and 20, of using different types of policies for different data sets without being tied to a particular activity or situation. In particular, Applicant points to cited Paragraph [0077] of Alatorre as disclosing use of a placement, migration, deletion, and configuration policy for every data set depending upon the situation or activity and not respective of the data set being handled. Applicant’s arguments filed have been fully considered but they are not persuasive. As disclosed in cited Paragraph [0077], both in the rejection of record and as cited by the Applicant, it reads “More specifically, a placement policy contains the "type" of storage on which a data unit is initially stored and the criteria (for example, creation date, application affiliation, etc.) specifying which policy should be applied to which data units.” As noted herein, with respect to a placement policy in particular, it is explicitly presented that a policy is determined to be applied to a data unit based on the criteria of the policy and aspects of the data unit. It is further explained in Paragraph [0078] the description of data units including granularity as a file, extent or volume amongst other groupings. In this manner, the placement policy is not one form of policy that is applied to all data units and therefore every data unit initially stored in the same manner, but that the placement policy differs per data unit based on the criteria including creation date or application affiliation as examples. In this manner, it is determined that Alatorre in combination with Katiyar render obvious the limitations as amended of storing a plurality of data sets, or data units as recited by Alatorre which is determined to be analogous, according to what is interpreted as first policy corresponding to a first data set and a second policy corresponding to a second data set. The Examiner notes that should the distinguishing element of the limitations be directed towards the plurality of policies, it is suggested that additional details regarding the policies and how they are applied to the data sets be included in the limitations as can be supported by the Specification.
The applied references fail to disclose the limitations of respective dependent claims by virtue of dependency on the respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are not persuasive for the reasons provided above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 17, 2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “and the first storage tier as the overflow storage tier for the second data store”. This limitation should be amended to recite “second data set” as has been similarly amended in other limitations across the claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katiyar et al. (US 2017/0024161) in view of Alatorre et al. (US 2012/0278511).

Regarding claim 1, Katiyar discloses, in the italicized portions, a method to store data in a tiered storage, the method comprising: receiving a plurality of policies for a plurality of data sets to be stored on the tiered storage, the tiered storage comprising a plurality of storage tiers, each storage tier of the plurality of storage tiers having a different performance level ([0030] In one aspect, storage sub-system 124 may be referred to as a hybrid aggregate because it at least includes SSDs and hard drives. The SSDs (referred to as performance tier storage) may be used as a read/write cache, especially for caching randomly accessed data because SSDs have better average latency compared to hard drives. In one aspect, data that is stored at SSDs but is not frequently accessed, may be referred to as “cold” data and is moved to HDDs 130 using the adaptive transfer volume block number (TVBN) space that is described below in more detail.), each policy defining a default storage tier of the plurality of storage tiers for the corresponding data set, a first policy corresponding to a first data set, a second policy corresponding to a second data set, the first policy being different than the second policy; and storing the plurality of data sets on the tiered storage as a plurality of blocks, each of the plurality of blocks stored to a corresponding one of the plurality of storage tiers of the tiered storage based at least on the policy of the data set to which the block belongs, including the first data set being stored on the tiered storage according to the first policy ([0119] FIG. 9 shows a process 900 for moving data from one storage tier to another storage tier, according to one aspect of the present disclosure. The process begins in block B902, when data has been written by the file system at one or more location of SSD 126. The written data is monitored based on a set policy maintained by the policy module 714. The written data is monitored by eviction module 716. In one aspect, the eviction module 716 tracks the last time the data was accessed, i.e. the temperature of the data, when data was written, i.e. the age of the data and the fullness of a chunk.). Herein it is disclosed by Katiyar storing to a plurality of storage tiers a plurality of data corresponding to a policy designated where data should be stored and moved to based on determined characteristics of the data. Katiyar does not explicitly disclose there are a plurality of policies and that the policies each define a default storage tier for data; however, regarding these limitations, Alatorre discloses in Paragraph [0077] “The catalog/database 50 is used by the data transfer decision program/data lifecycle management program 40, and includes data lifecycle management policies, which specify where to place new data (placement policy), when and where to migrate existing data (migration policy), when to delete data (deletion policy) and/or how to spread data across the storage devices (configuration policy). More specifically, a placement policy contains the "type" of storage on which a data unit is initially stored and the criteria (for example, creation date, application affiliation, etc.) specifying which policy should be applied to which data units… For example, the most frequently accessed half of data units in a data set can be placed on a high performance "type" of storage device, and the other half of the data units are stored on a slower, more inexpensive type of storage device. The catalog/database 50 also contains these storage "type" definitions.” Herein it is disclosed by Alatorre that data may be stored to any one of the plurality of tiers initially as defined by policies in the system. Additionally, it is identified that data units, otherwise found analogous to data sets, may be stored according to the placement policy abiding by the criteria indicating which policy should be applied to which data unit. In this manner, one of ordinary skill in the art would recognize there will be a plurality of policies to be applied and a plurality of data sets as corresponding to criteria such as creation time or application affiliation to be handled according to different policies designating different storage locations based on the criteria. Paragraph [0078] further explains how data units may be configured for handling by the storage system. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that data stored in tier storage may follow a set of policies indicating an initial placement location as disclosed by Alatorre in order to optimize storage of data across the different tiers of memory that provide different performance capabilities. Katiyar and Alatorre are analogous art because they are from the same field of endeavor of managing tiered storage systems.
Regarding claim 2, Katiyar further discloses the method of claim 1, wherein storing the plurality of data sets on the tiered storage as the plurality of blocks includes storing a plurality of block pointers on the tiered storage, each of the plurality of block pointers pointing to a location in the tiered storage of a different one of the plurality of blocks ([0066] The contents of data section 318 of each inode 300 may be interpreted differently depending upon the type of file (inode) defined within the type field 304. For example, the data section 318 of a directory inode structure includes meta-data controlled by the file system, whereas the data section of a “regular inode” structure includes user-defined data. In this latter case, the data section 318 includes a representation of the data associated with the file. Data section 318 of a regular on-disk inode file may include user data or pointers, the latter referencing, for example, 4 KB data blocks for storing user data at a storage device. [0067] node structure 300 may have a restricted size (for example, 122 bytes). Therefore, user data having a size that is less than or equal to 64 bytes may be represented, in its entirety, within the data section of an inode. However, if the user data is greater than 64 bytes but less than or equal to, for example, 64 kilobytes (KB), then the data section of the inode comprises up to 16 pointers, each of which references a 4 KB block of data stored at a disk. Moreover, if the size of the data is greater than 64 kilobytes but less than or equal to 64 megabytes (MB), then each pointer in the data section 318 of the inode references an indirect inode that contains 1024 pointers, each of which references a 4 KB data block on disk.). Herein it is disclosed by Katiyar the use and storage of block pointers for indicating the locations of user data stored in the system.
Regarding claim 3, Katiyar and Alatorre further disclose the method of claim 2, further comprising: identifying a first block of the plurality of blocks to be moved from a first location on a first storage tier of the plurality of storage tiers to a second location on a second storage tier of the plurality of storage tiers (Katiyar [0101]); replacing a first block pointer of the first block that points to the first location with a second block pointer that points to the second location (Alatorre [0111] The virtual storage controller 99 makes a copy of the requested updates of a data unit to the target subsystem as they are transferred to the target, and only after all the requested updates are made for a data unit, does the virtual storage controller replace the original data with the copy (by moving pointers for valid data).); and moving the first block from the first location on the first storage tier to the second location on the second storage tier (Katiyar [0105]). Herein it is disclosed by Alatorre that for when data is moved, respective pointers are updated to indicate the new storage location of the data.
Regarding claim 4, Alatorre further discloses the method of claim 1, wherein each policy further defines one or more overflow storage tiers ([0076] The following describes one environment for the present invention where the data transfer decision program 40 is a data lifecycle management program although the present invention is equally applicable to any environment where data needs to be transferred from one storage device to another storage device for reasons other than data lifecycle management, such as the following: (i) one storage device becomes nearly full, and the data needs to be transferred to another storage device with greater capacity (and the same or different access speed) to accommodate expected growth of the data.). Herein it is disclosed by Alatorre that the policies include further management of directing data storage based insufficient space being available to store data at the current storage configuration which in this case is interpreted as defining overflow storage.
Regarding claim 5, Alatorre further discloses the method of claim 4, wherein: the first policy of the first data set defines a first storage tier as the default storage tier for the first data store; the second policy of the second data set defines a second storage tier as the default storage tier for the second data set and the first storage tier as the overflow storage tier for the second data store ([0077] The catalog/database 50 is used by the data transfer decision program/data lifecycle management program 40, and includes data lifecycle management policies, which specify where to place new data (placement policy), when and where to migrate existing data (migration policy), when to delete data (deletion policy) and/or how to spread data across the storage devices (configuration policy). More specifically, a placement policy contains the "type" of storage on which a data unit is initially stored and the criteria (for example, creation date, application affiliation, etc.) specifying which policy should be applied to which data units. A migration policy specifies the "type" of storage to which a data unit should be migrated and the criteria (for example, I/O density, age of the data, current frequency of access to the data, etc.) specifying which policy should be applied to which data units.), the first storage tier having a better or worse performance level than the second storage tier; storing the plurality of data sets on the tiered storage as the plurality of blocks based at least on the policy of each data set comprises: storing blocks of the first data set on the first storage tier according to the first policy; and storing blocks of the second data set on the second storage tier according to the second policy ([0077] The catalog/database 50 also contains these storage "type" definitions. High-end storage such as flash memory is generally classified as "Tier 0" type storage. High speed disk storage is generally classified as "Tier 1", and lower speed disk storage is generally classified as "Tier 2." Slower, magnetic tape can also be classified as a separate type of storage such as "Tier 3" or "Tier 4".); the method further comprises: determining that the first storage tier has unused capacity; and relocating at least some blocks of the second data set from the second storage tier to the first storage tier ([0083] The scheduling program 45 determines the time to transfer data units from one storage device to another storage device after a decision has been made (by the data transfer decision program 40) to transfer the data to the other storage device. As explained above, the decision to transfer the data can be based on any of a wide variety of factors such as (i) data life cycle management, (ii) changing requirements of the data owner, (iii) insufficient capacity of the current storage device, (iv) need by another application for local access to the data, (v) load balancing or (vi) storage consolidation. The present invention is directed to the scheduling/timing of the actual data transfer after the decision has been made to transfer the data to another storage device. The scheduling program determines when to perform the requisite transfer based on availability (i.e. currently unused capacity) of the storage components that will be involved in the data transfer.). Herein it is disclosed that data migration can be determined according to unused capacity amongst storage tiers.
Regarding claim 6, Katiyar further discloses the method of claim 1, further comprising: generating statistics of at least some of the plurality of blocks, the statistics of each block including at least one of a last access time or activity level of the block; and moving one or more blocks of the at least some of the plurality of blocks between storage tiers of the plurality of storage tiers based on at least one of the statistics of each of the one or more blocks and a corresponding policy of a corresponding data set to which each of the one or more blocks belongs ([0101] and [0104] In one aspect, the eviction engine 716 determines a score for the chunks by tracking the foregoing factors using one or more counters so that data can be tiered. Chunks that are written long time ago, are nearly full and have fewer read hits will have a low score and are identified as being ready to be moved from a performance tier (126) to a capacity tier (130).). Herein it is disclosed that data migration is performed based on determined statistics of the data including access frequency or recency.
Regarding claim 8, Katiyar further discloses the method of claim 6, wherein: generating the statistics comprises incrementing a hit counter of each of the one or more blocks in a memory cache each time the corresponding block is read or written ([0101] and [0104] and [0119]); and moving one or more blocks of the at least some of the plurality of blocks between storage tiers of the plurality of storage tiers based on at least one of the statistics of each of the one or more blocks or the corresponding policy comprises moving the corresponding block in response to the hit counter of the corresponding block exceeding a threshold value ([0030] In one aspect, storage sub-system 124 may be referred to as a hybrid aggregate because it at least includes SSDs and hard drives. The SSDs (referred to as performance tier storage) may be used as a read/write cache, especially for caching randomly accessed data because SSDs have better average latency compared to hard drives. In one aspect, data that is stored at SSDs but is not frequently accessed, may be referred to as “cold” data and is moved to HDDs 130 using the adaptive transfer volume block number (TVBN) space that is described below in more detail.). Herein it is disclosed that counters may be used in determining when migration of data should occur.
Regarding claim 9, Alatorre further discloses the method of claim 1, wherein the plurality of data sets includes a first data set and wherein storing the plurality of data sets on the tiered storage as the plurality of blocks comprises storing a first block of the first data set on a first storage tier of the plurality of storage tiers and storing a second block of the first data set on a second storage tier of the plurality of storage tiers that is different than the first storage tier ([0077] A configuration policy specifies how data units should be spread across the different "types" of storage as well as the data set to which this policy should be applied. For example, the most frequently accessed half of data units in a data set can be placed on a high performance "type" of storage device, and the other half of the data units are stored on a slower, more inexpensive type of storage device.). Herein it is disclosed that data may be stored in a distributed manner wherein portions of data are stored to the faster and slower tiers of storage.
Regarding claim 10, Katiyar discloses, in the italicized portions, a non-transitory computer-readable storage medium comprising computer-readable instructions stored thereon that are executable by a processor to perform or control performance of operations comprising ([0004] In another aspect, a non-transitory, machine readable storage medium having stored thereon instructions for performing a method is provided. The machine executable code which when executed by at least one machine, causes the machine to: store data at a first storage tier; track the data stored at the first storage tier for moving the data to a second storage tier; transfer the data from the first storage tier to the second storage tier): receiving a plurality of policies for a plurality of data sets to be stored on tiered storage, the tiered storage comprising a plurality of storage tiers, each storage tier of the plurality of storage tiers having a different performance level ([0030]), each policy defining a default storage tier of the plurality of storage tiers for the corresponding data set that has the policy, a first policy corresponding to a first data set, a second policy corresponding to a second data set, the first policy being different than the second policy; and storing the plurality of data sets on the tiered storage as a plurality of blocks, each of the plurality of blocks stored to a corresponding one of the plurality of storage tiers of the tiered storage based at least on the policy of the data set to which the block belongs ([0119]). Katiyar does not explicitly disclose there are a plurality of policies and that the policies each define a default storage tier for data; however, regarding these limitations, Alatorre discloses in Paragraph [0077] that data may be stored to any one of the plurality of tiers initially as defined by policies. Additionally, Paragraph [0078] details data unit groupings. Claim 10 is rejected on a similar basis as claim 1.
Regarding claim 11, Katiyar discloses, in the italicized portions, a method to retier data in a tiered storage, the method comprising: storing a plurality of data sets on the tiered storage as a plurality of blocks according to a plurality of policies, the tiered storage comprising a plurality of storage tiers each having a different performance level ([0030]), each policy defining a default storage tier of the plurality of storage tiers for the corresponding data set that has the policy, a first policy corresponding to a first data set, a second policy corresponding to a second data set, the first policy being different than the second policy; generating statistics of at least some of the plurality of blocks, the statistics of each block including at least one of a last access time or activity level of the block; and moving a first block of the at least some of the plurality of blocks between storage tiers of the plurality of storage tiers based on at least one of the statistics of the first block or a first policy of a first data set to which the first block belongs ([0101] The tiering engine 720 selects the best chunks to move from one storage tier to another based on smart heuristics described below in detail. In one aspect, the age of a chunk, “hotness of a chunk” and “fullness of a chunk” may be used as factors for moving chunks of data. The age of a chunk provides the last time a chunk was written. Recently written chunks are left alone while older chunks may be moved. Counters and time stamps are used to track the chunk age.). Katiyar does not explicitly disclose there are a plurality of policies and that the policies each define a default storage tier for data; however, regarding these limitations, Alatorre discloses in Paragraph [0077] that data may be stored to any one of the plurality of tiers initially as defined by policies. Additionally, Paragraph [0078] details data unit groupings. Claim 11 is rejected on a similar basis as claim 1.
Regarding claim 12, Katiyar further discloses the method of claim 11, wherein: generating the statistics comprises generating the statistics as the first block is read or written; and moving the first block comprises moving the first block as the first block is read or written ([0119-0120]). Herein it is disclosed that when data is operated on, characteristics of the data may be considered for migration according to the set policy.
Regarding claim 13, Katiyar further discloses the method of claim 11, wherein: generating the statistics comprises incrementing a hit counter of the first block in a memory cache each time the first block is read or written ([0101] and [0104] and [0119]); and moving the first block between storage tiers of the plurality of storage tiers based on at least one of the statistics of the first block or the first policy of the first data set to which the first block belongs comprises moving the first block in response to the hit counter exceeding a threshold value ([0030]). Claim 13 is rejected on a similar basis as claim 8.
Regarding claim 14, Katiyar further discloses the method of claim 11, wherein storing the plurality of data sets on the tiered storage as the plurality of blocks includes storing a plurality of block pointers on the tiered storage, each of the plurality of block pointers pointing to a location in the tiered storage of a different one of the plurality of blocks ([0066]). Claim 14 is rejected on a similar basis as claim 2.
Regarding claim 15, Katiyar and Alatorre further disclose the method of claim 14, further comprising: determining a first location of the first block on a first storage tier of the plurality of storage tiers at which the first block is located and a second location on a second storage tier of the plurality of storage tiers to which to move the first block (Katiyar [0101]); and replacing a first block pointer of the first block that points to the first location with a second block pointer that points to the second location (Alatorre [0111]); wherein the first block is moved from the first location to the second location after replacing the first block pointer with the second block pointer (Katiyar [0105]). Claim 15 is rejected on a similar basis as claim 3.
Regarding claim 16, Katiyar and Alatorre further disclose the method of claim 11, wherein moving the first block between storage tiers based on at least one of the statistics of the first block or the first policy comprises moving the first block from a first storage tier to a second storage tier with a better performance level in response to the statistics indicating the first block is busy and the first policy permitting movement to the second storage tier (Katiyar [0031] and Alatorre [0077]). Herein it is disclosed by Katiyar that the SSD storage tier provides better performance and in the manner of data access optimization, it would be obvious to one of ordinary skill in the art to move data to the tier according the access history as disclosed by Alatorre.
Regarding claim 17, Katiyar and Alatorre further disclose the method of claim 11, further comprising moving a second block of the plurality of blocks from a first storage tier to a second storage tier with a worse performance level in response to statistics of the second block indicating the second block was last accessed more than a threshold time ago and the corresponding policy permitting movement to the second storage tier ([0033] In one aspect, the SSD tier 126 may be used to absorb new write operations. When data becomes cold it is moved to a capacity tier. For read caching, after data is read from HDD 130, the data may be cached at an SSD based on a defined policy, as described below in detail. [0101] The tiering engine 720 selects the best chunks to move from one storage tier to another based on smart heuristics described below in detail. In one aspect, the age of a chunk, “hotness of a chunk” and “fullness of a chunk” may be used as factors for moving chunks of data. The age of a chunk provides the last time a chunk was written. Recently written chunks are left alone while older chunks may be moved. Counters and time stamps are used to track the chunk age.). Herein it is disclosed that data which has not been accessed for a period of time may be moved to slower tier storage. The age of the access may be set by the policy as disclosed by Katiyar and Alatorre.
Regarding claim 18, Katiyar further discloses the method of claim 11, further comprising, after moving the first block from a first location on a first storage tier of the plurality of storage tiers to a second location on a second storage tier of the plurality of storage tiers, queuing the first location to become free space ([0070] In one aspect, a write allocator 718 (described below with respect to FIG. 7C) of the file system implements a write technique in response to an event in the file system (e.g., writing/updating of a file). In one aspect, the write allocator 718 allocates blocks, and frees blocks, to and from a virtual volume (may be referred to as VVOL) of an aggregate. The aggregate, as mentioned above, is a physical volume comprising one or more groups of storage devices, such as RAID groups, underlying one or more VVOLs of the storage system. The aggregate has its own physical volume block number (PVBN) space and maintains metadata, such as block allocation bitmap structures, within that PVBN space. Each VVOL also has its own virtual volume block number (VVBN) space and maintains metadata, such as block allocation bitmap structures, within that VVBN space. Typically, PVBNs are used as block pointers within buffer trees of files (such as file 400) stored in a VVOL.). Herein it is disclosed that block allocation may be managed in the system and in the case that a block is moved, the allocation may be freed by the allocator for further use.
Regarding claim 19, Katiyar and Alatorre further disclose the method of claim 11, wherein moving the first block between storage tiers comprises moving the first block from a first storage tier to a second storage tier with a better performance level, the method further comprising, prior to moving the first block from the first storage tier to the second storage tier: determining that the second storage tier has free space; determining that the first policy of the first data set to which the first block belongs allows promotion of blocks of the first data set to the second storage tier; and determining that a hit counter that indicates the activity level of the first block exceeds a threshold value (Katiyar [0101] and [0104] and Alatorre [0077] and [0079]). Herein it is disclosed by Alatorre migrating data according the policies defined in the system. Furthermore, Katiyar discloses managing counters as part of the statistic information maintained for determining when the migrate data.
Regarding claim 20, Katiyar discloses, in the italicized portions, a non-transitory computer-readable storage medium comprising computer-readable instructions stored thereon that are executable by a processor to perform or control performance of operations comprising ([0004]): receive a plurality of policies for a plurality of data stores to be stored on the tiered storage, the tiered storage comprising a plurality of storage tiers, each storage tier of the plurality of storage tiers having a different performance level ([0030]), each policy defining a default storage tier of the plurality of storage tiers for the corresponding data set that has the policy, a first policy corresponding to a first data set, a second policy corresponding to a second data set, the first policy being different than the second policy; and store the plurality of data sets on the tiered storage as a plurality of blocks, each of the plurality of blocks stored to a corresponding one of the plurality of storage tiers of the tiered storage based at least on the policy of the data set to which the block belongs ([0119]). Katiyar does not explicitly disclose there are a plurality of policies and that the policies each define a default storage tier for data; however, regarding these limitations, Alatorre discloses in Paragraph [0077] that data may be stored to any one of the plurality of tiers initially as defined by policies. Additionally, Paragraph [0078] details data unit groupings. Claim 20 is rejected on a similar basis as claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katiyar in view of Alatorre and further in view of Warfield et al. (US 2015/0106578).

Regarding claim 7, Katiyar discloses, in the italicized portions, the method of claim 6, wherein: generating the statistics comprises generating the statistics in real time or near real time; and moving the one or more blocks comprises moving the one or more blocks synchronously or asynchronously ([0101]). Herein it is disclosed by Katiyar that the data may be migrated in accordance with the determination being made on the statistics tracked. This is interpreted as being moved synchronously or asynchronously as under broadest reasonable interpretation of the claim language for detailing the operation, Katiyar and Alatorre do not explicitly disclose generating the statistics in real time or near real time; however, regarding this limitation, Warfield discloses in Paragraphs [0031] and [0080] “[0031] Rather than relying on a demand-based assessment of data (i.e. by pre-fetching data which may, based on possibly inaccurate or sub-optimal assumptions, be associated with data from a recent data request), embodiments of the instant disclosure can assess all or portions of data stored across the system to determine (a) associations between two or more pieces of data and (b) real-time indications of priority of pieces of data at any given time. Priority of data may be understood as the relative "hotness" or "coldness" of data, as would be understood by a person skilled in the art of computer science or data storage. [0080] Embodiments of the instant disclosure, recognize in real-time or anticipate the storage requirements based on the priority of the data (e.g. how "hot", sensitive, etc.). Some embodiments dynamically recognize what would be the best type of available memory based on the storage requirements of data based on its priority.” Herein it is disclosed by Warfield that the determination of the characteristics of the data may be performed in real time. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze the data characteristics in real time in order to ensure optimal data assignment according to current data conditions (Warfield [0084]). Katiyar, Alatorre, and Warfield are analogous art because they are from the same field of endeavor of managing data storage tiers.

Alternatively, Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katiyar et al. (US 2017/0024161) in view of Alatorre et al. (US 2012/0278511) and further in view of Mamidi et al. (US 2011/0106863).

The mapping of references and reasoning present above will not be repeated here as they are the same. The rejections presented in this section will identify when the reference not supplied in the rejections above is newly presented herein. Any claims not explicitly identified below are rejected on the same basis as presented in the corresponding rejections above.
Regarding claim 1, the limitations including “a first policy corresponding to a first data set, a second policy corresponding to a second data set, the first policy being different than the second policy” is disclosed by Mamidi in Paragraphs [0091-0096] including specific sections “[0091] As described above, administrators of multi-volume file systems can control the locations of files within volume sets, such as volume set 1300, by defining file placement policies that control both initial file location and the circumstances under which existing files are relocated. A file system file placement policy consists of rules that restrict the locations of files to administrator-defined subsets of the volumes in a file system's volume set. These subsets are called placement classes. In this manner, the administrator controls the placement of the business data within the volume set. [0093] Hence, FIG. 13 illustrates the manner in which the DST engine places files among the volumes of a file system's volume set in accordance with the file system's active file placement policy. In one embodiment, a file placement policy consists of rules that govern the initial location and subsequent relocation of designated sets of files. A rule may designate the files to which it applies by name, by directory, by ownership, or by combinations of the three.” Herein it is explicitly identified the use of multiple placement policies according to files in volume sets such that data is initially placed as required by the system. Mamidi further supports the disclosure of Alatorre as it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize different policies for different data sets of at least a first and second volume according to the define parameters by which data is associated with (Mamidi Abstract). Katiyar, Alatorre and Mamidi are analogous art because they are from the same field of endeavor of managing tiered data storage.
Regarding claim 5, Mamidi further supports of the cited disclosure of Alatorre as detailing the first and second data policies corresponding to the first and second data sets for the similar reasons identified in the rejection of claim 1 above.
Regarding claim 10, Mamidi further supports the disclosure of Alatorre as identified in the rejection of claim 1 above.
Regarding claim 11, Mamidi further supports the disclosure of Alatorre as identified in the rejection of claim 1 above.
Regarding claim 20, Mamidi further supports the disclosure of Alatorre as identified in the rejection of claim 1 above.

Alternatively, Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katiyar in view of Alatorre and further in view of Mamidi and still in further view of Warfield et al. (US 2015/0106578).

The mapping of references and reasoning present above will not be repeated here as they are the same. The rejections presented in this section will identify when the reference not supplied in the rejections above is newly presented herein. Any claims not explicitly identified below are rejected on the same basis as presented in the corresponding rejections above.








Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135